DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-13, drawn to a method for optimizing detection of a plurality of light-emissive components from a multi-fluorescence spectra, classified in CPC G16B 50/00. 
II. 	Claims 14-18, drawn to a method for calibrating a multi-fluorescence model of a plurality of light-emissive components and an imaging device, classified in CPC G16B 50/00. 
III. 	Claim 19, drawn to a method for optimizing proportions of a plurality of stochastically-attached light-emissive components across a set of particles, classified in CPC C12Q 1/68 and G01N 33/53. 
The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step c) in claim 1 of Group I is not required for Group II while the search such as step c) in claim 14 of Group II is not required for Group I.  
Groups I and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step c) in claim 1 of Group I is not required for Group III while the search such as step c) in claim 19 of Group III is not required for Group I.  
Groups II and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
3.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/FRANK W LU/Primary Examiner, Art Unit 1634    
February 28, 2022